Case 1:98-cr-00158-KD-M Document 225 Filed 09/09/21 Page 1 of 2                      PageID #: 1396




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 CORNELIUS KENYATTA CRAIG,                       )
     Petitioner,                                 )
                                                 )
 v.                                              ) CRIMINAL ACTION: 1:98-00158-KD-M-2
                                                 )
 UNITED STATES OF AMERICA,                       )
      Respondent.                                )

                                              ORDER

         This matter is before the Court on Cornelius Kenyatta Craig's Motion for Reconsideration

 (Doc. 222). Specifically, Craig moves for the Court to reconsider the July 29, 2021 Order (Doc.

 216) denying his habeas petition and request to proceed in forma pauperis (Docs. 210, 211) due

 to lack of jurisdiction.

         At the outset, Craig's motion, filed on August 16, 2021, was filed within 28 days after the

 Order issued. As such, the Court will construe the motion as filed pursuant Fed. R. Civ. P. 59(e).

 Even so, “[t]he only grounds for granting [a Rule 59] motion are newly-discovered evidence or

 manifest errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (quoting In

 re Kellogg, 197 F.3d 1116, 1119 (11th Cir.1999)). “A Rule 59(e) motion cannot be used to

 relitigate old matters, raise argument or present evidence that could have been raised prior to entry

 of judgment.” Id. (quoting Michael Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763

 (11th Cir. 2005)). And the decision to reconsider a judgment is committed to the sound discretion

 of the district court. Drago v. Jenne, 453 F.3d 1301, 1305 (11th Cir. 2006); Lockard v. Equifax,

 Inc., 163 F.3d 1259, 1267 (11th Cir. 1998). In his motion, Craig asserts that because his habeas

 petition was not a second successive petition, he did not need permission from the Eleventh Circuit


                                                  1
Case 1:98-cr-00158-KD-M Document 225 Filed 09/09/21 Page 2 of 2                     PageID #: 1397




 to file it; and that his claims could not have been raised in an earlier petition due to counsel's

 ineffectiveness. The Court finds that Craig is simply relitigating the arguments already presented

 in his habeas petition. While a Court can consider the need to correct clear error under Rule 59(e),

 the movant must do more than simply restate previous arguments. Bautista v. Cruise Ships

 Catering & Service Int'l, N.V., 350 F. Supp. 2d 987, 992 (S.D. Fla. 2003). Upon consideration,

 Craig has failed to show entitlement to Rule 59(e) relief. As such, it is ORDERED that Craig's

 motion to reconsider (Doc. 222) is DENIED.

        DONE and ORDERED this the 9th day of September 2021.

                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
